Brandes Investment Partners, L.P. 11988 El Camino Real, Suite 500 San Diego, California 92130 January 30, 2013 VIA EDGAR TRANSMISSION Mr.Brent Fields, Assistant Director United States Securities and Exchange Commission Division of Investment Management 100 “F” Street N.E. Washington D.C.20549 Re: Brandes Investment Trust (the “Trust”) File Nos.: 33-81396 and 811-08614 Dear Mr.Fields: Pursuantto Rule 477(a) under the Securities Act of 1933, as amended (the “1933 Act”), the Trust on behalf of its series, Brandes Core Plus Fixed Income Fund, Brandes Credit Focus Yield Fund, Brandes Global Equity Fund, Brandes International Equity Fund, Brandes Emerging Markets Fund, and Brandes International Small Cap Equity Fund; respectfully requests that the U.S. Securities andExchange Commission (the “SEC”) consent to the withdrawal of Post Effective Amendment (“PEA”) No.42 to the Trust’s Registration Statement on Form N-1A filed on January 28, 2013.The Trust is requesting the withdrawal in order to allow PEA No. 41 to go effective on January31, 2013 as originally requested. PEA 42 was filed in an effort to extend the effectiveness of PEA 41 to February 1, 2013. Pursuant to the requirements of Rule 478 under the 1933 Act, this application for withdrawal of PEA No. 42 filed on January 28, 2013 has been signed by the President of the Trust this 30th day of January 2013. I look forward to hearing from you regarding this request.If you have any questions or require further information, please contact Elaine E. Richards, Esq. at (626) 914-7363. Sincerely, /s/ Jeffrey Busby Jeffrey Busby President and Trustee, Brandes Investment Trust cc:Thomas M. Quinlan, Esq., Brandes Investment Partners, L.P. Michael Glazer, Esq., Bingham McCutchen LLP
